PER CURIAM.
Appellant was convicted of introduction of contraband into a county detention facility, a violation of section 951.22, Florida Statutes (1995). The court, in its written costs order, required her to pay “the sum of $100.00, pursuant to section 893.165, Florida Statutes (Florida Drug Abuse Trust Fund).” Section 893.165 references section 893.16, which provides for an additional assessment for violations of certain enumerated statutes. Violations of section 951.22 are not included within section 893.16’s provisions. Accordingly, the assessment was imposed without statutory authority and is stricken sua sponte.
AS MODIFIED, APPELLANT’S CONVICTION AND SENTENCE IS AFFIRMED.
W. SHARP, GOSHORN and THOMPSON, JJ., concur.